COLORADO COURT OF APPEALS                                       2017COA111


Court of Appeals No. 16CA1274
Adams County District Court No. 15CV31554
Honorable Ted C. Tow, Judge


T.D.,

Plaintiff-Appellant,

v.

Gilbert Wiseman,

Defendant-Appellee.


                           JUDGMENT AFFIRMED

                                 Division II
                        Opinion by JUDGE BERNARD
                         Dailey and Fox, JJ., concur

                        Announced August 10, 2017


Stone Rosen Fuller P.C., Graham Fuller, Boulder, Colorado; Erin B. Eastvedt,
Longmont, Colorado, for Plaintiff-Appellant

Paul H. Stevens, Thornton, Colorado, for Defendant-Appellee
¶1    This case requires us to decide whether the record contains

 any disputed facts that plaintiff, T.D., was under a “legal disability”

 for purposes of tolling the applicable statute of limitations. Neither

 the General Assembly nor Colorado appellate courts have defined

 this phrase.

¶2    We hold that “legal disability” for purposes of section

 13-80-103.7(3.5)(a), C.R.S. 2016, means an inability to bring a

 lawsuit based on some policy of the law. Because we conclude that

 the record does not contain any disputed facts about the question

 whether T.D. was under a “legal disability” and because we disagree

 with T.D.’s other contentions, we affirm the trial court’s decision to

 grant the summary judgment motion that defendant, Gilbert

 Wiseman, had filed.

                           I.    Background

¶3    T.D.’s complaint alleged that she had endured ten years of

 sexual and physical abuse at the hands of defendant, her former

 stepfather. The complaint added that defendant had raped her,

 that he had forced her to perform oral sex on him, and that he

 would “physically beat [her] up . . . and smother her with pillows.”




                                    1
 She alleged that she was seven years old when the abuse began and

 that it continued until about 1990, when she was in high school.

¶4    T.D. alleged that the abuse caused her to become “dependent

 on drugs and alcohol.” She also suffered from post-traumatic

 stress disorder, psychological disorders, self-mutilation, eating

 disorders, depression, and a “cycle of abusive relationships.”

¶5    In August 2005, T.D. disclosed defendant’s alleged abuse to

 the doctors who had been treating her for her various physical and

 psychological issues. Copies of the doctors’ notes in the record

 state that she had told them that defendant “molested [her] as [a]

 child between 7-13 [years old]” and that she had reported that

 defendant “sexually molested her from age 7 through 13.” She also

 told the doctors that her mother had believed her outcry about the

 abuse, but that her mother could not stand up to defendant. (We

 could not find an explanation in the record of the inconsistency

 between T.D.’s statement to the doctors that defendant had abused

 her for about six years and her statement in the first amended

 complaint that he had abused her for about ten years.)

¶6    T.D. tried to kill herself in 2012. She sobered up after this

 unsuccessful attempt. Once she had become sober, she alleged


                                   2
  that she had “realized that she had been injured by defendant’s

  actions and attributed those injuries to the assaults perpetrated

  upon her.”

¶7     Defendant and T.D.’s mother divorced in 2015. That same

  year, T.D. learned that she had “significant abnormalities of the low

  back, abdominal wall, [and] pelvic floor.” Her doctors thought that

  these injuries were “associated” with “early

  victimization/traumatization.”

¶8     T.D. filed a lawsuit against defendant in the fall of 2015. She

  asserted assault, battery, sexual assault and battery, extreme and

  outrageous conduct, and false imprisonment claims.

¶9     Defendant filed a motion for summary judgment. He asserted

  that T.D.’s claims had accrued when she disclosed the alleged

  abuse to her doctors in 2005. As a result, defendant asserted,

  T.D.’s claims were time barred by the six-year statute of limitations

  found in section 13-80-103.7(1) because she should have filed her

  lawsuit no later than 2011.

¶ 10   T.D. countered that the record before the trial court contained

  genuine issues of fact concerning whether she had been a “person

  under disability” until 2012 because of her addictions and


                                    3
  psychiatric disorder. If she had been such a person, then the

  statute of limitations would have been tolled until her disability had

  lifted. She added that there were also disputed facts about when

  her claims had accrued.

¶ 11   The trial court granted defendant’s motion for summary

  judgment. It decided that there were no genuine issues of material

  fact in the record about when T.D.’s claims accrued or about

  whether the statute of limitations barred those claims.

                  II.   Summary Judgment Principles

¶ 12   Summary judgment is a “drastic remedy,” Brodeur v. Am.

  Home Assurance Co., 169 P.3d 139, 146 (Colo. 2007), that is

  appropriate only if “the pleadings, depositions, answers to

  interrogatories, and admissions on file, together with the

  affidavits . . . show that there is no genuine issue as to any material

  fact and that the moving party is entitled to a judgment as a matter

  of law,” C.R.C.P. 56(c). The nonmoving party is entitled to the

  benefit of all favorable inferences that a court can reasonably draw

  from the undisputed facts. Brodeur, 169 P.3d at 146. And the

  court must resolve all doubts against the moving party. Id.




                                     4
¶ 13   We review a trial court’s decision to grant a motion for

  summary judgment de novo. Select Energy Servs., LLC v. K-LOW,

  LLC, 2017 CO 43, ¶ 12.

                           III.   Claim Accrual

¶ 14   The trial court decided that T.D.’s claim accrued in 2005. To

  the extent that T.D. asserted in a footnote in the opening brief that

  the record contained disputed facts about when her claims accrued,

  we decline to address this claim. She only made a cursory

  reference to this assertion, and she did not provide any analysis or

  authority. See Prospect 34, LLC v. Gunnison Cty. Bd. of Cty.

  Comm’rs, 2015 COA 160, ¶ 28 (noting that if an appellant makes a

  conclusory argument, without citation to any authority supporting

  the position, we may decline to address it); see also People v.

  Aguilar, 2012 COA 181, ¶ 36 (noting that appellant had abandoned

  a claim raised below but not reasserted on appeal).

¶ 15   Because the issue of when the claim accrued is not properly

  before us, we do not have to decide when it accrued. We will

  instead assume that it accrued, at the latest, in 2005.

                 IV.   Tolling the Statute of Limitations




                                     5
¶ 16   We next address this question: Does the record contain a

  factual dispute about whether the applicable statute of limitations

  was tolled because, under the statute, T.D. was a “person under

  disability”? We answer this question “no.”

                          A.   Tolling Provisions

¶ 17   Civil suits based on allegations that a defendant sexually

  abused a child must be brought within six years after either (1) the

  cause of action accrues; or (2) “a disability has been removed for a

  person under disability,” whichever occurs later. § 13-80-103.7(1).

¶ 18   A plaintiff is a “person under disability” for the purposes of

  tolling the statute of limitations if she is (1) “a minor under eighteen

  years of age”; (2) “declared mentally incompetent”; (3) “under other

  legal disability and who does not have a legal guardian”; or (4) “in a

  special relationship with the perpetrator of the assault” and

  “psychologically or emotionally unable to acknowledge the assault

  or offense and the resulting harm.” § 13-80-103.7(3.5)(a).

               1.   “A Minor under Eighteen Years of Age”

¶ 19   T.D. has not been a minor since the very early 1990s. Her

  first amended complaint alleged that defendant began abusing her

  in 1980, when she was “approximately” seven years old, and that he


                                     6
  continued to sexually assault her until 1990, when she was

  “approximately” seventeen years old. The record indicates that she

  was forty-three years old when the trial court granted defendant’s

  summary judgment motion in 2016. We therefore conclude that the

  record establishes that she was not a minor from 2005 to 2011,

  when the statute of limitations was running.

¶ 20   So our next task is to decide whether the record contained

  disputed facts that T.D. was “mentally incompetent,” “a person

  under other legal disability,” or in a “special relationship” with

  defendant and “psychologically or emotionally unable to

  acknowledge” the offense and harm. See id. We apply the statutory

  definitions of these terms in effect when T.D.’s claims accrued in

  2005. See In re Estate of Kiser, 72 P.3d 425, 430 (Colo. App.

  2003)(noting that the statute in effect at the time the claim accrues

  generally governs the claim, unless the General Assembly clearly

  intends otherwise).

                      2.   “[M]entally [I]ncompetent”

                                 a.       Law

¶ 21   A person is “mentally incompetent” if she is “insane,”

  “mentally ill,” “gravely disabled,” or if she is a “person with a


                                      7
developmental disability.” § 27-10.5-135(1), C.R.S. 2005. (A

similar provision is now codified at section 25.5-10-237(1), C.R.S.

2016. See Ch. 323, sec. 1, § 25.5-10-237(1), 2013 Colo. Sess. Laws

1780.) T.D. does not contend that she was insane, so we will only

address the other definitions of the term “mentally incompetent.”

         A person is “mentally ill” if she has a “substantial

          disorder of the cognitive, volitional, or emotional

          processes that grossly impairs judgment or capacity to

          recognize reality or to control behavior[.]” § 27-10-102(7),

          C.R.S. 2005. (A similar provision is now codified at

          section 27-65-102(14), C.R.S. 2016. See Ch. 298, sec. 2,

          § 27-10-107(8.5), 2006 Colo. Sess. Laws 1373-74

          (removing “mentally ill person” from the statute and

          adding “person with a mental illness”); see also Ch. 188,

          sec. 2, § 27-65-102(14), 2010 Colo. Sess. Laws 678

          (relocating the definition for “person with a mental

          illness”).)

         A person is “gravely disabled” if, because of mental

          illness, she (1) is “in danger of serious physical harm”

          based on her “inability or failure to provide [for herself]

                                  8
  the essential human needs of food, clothing, shelter, and

  medical care”; or (2) lacks judgment in managing her

  resources and social relations “to the extent that [her]

  health or safety is significantly endangered,” and that she

  “lacks the capacity to understand that this is so.”

  § 27-10-102(5)(a), C.R.S. 2005. (A similar provision is

  now codified at section 27-65-102(9)(a), C.R.S. 2016. See

  Ch. 188, sec. 2, § 27-65-102(9)(a), 2010 Colo. Sess. Laws

  677.)

 A “developmental disability” denotes a disability,

  manifested by the time the person is twenty-two years

  old, that is attributable to mental retardation “or related

  conditions” like “cerebral palsy, epilepsy, autism, or other

  neurological conditions,” if the condition results in a

  similar impairment “to that of a person with mental

  retardation.” § 27-10.5-102(11)(a), C.R.S. 2013;

  § 25.5-10-202(26)(a), C.R.S. 2016. And to be a “person

  with a developmental disability,” the person must be

  designated as such by a “community-centered board.”




                          9
            § 27-10.5-102(11)(b), C.R.S. 2013; § 25.5-10-202(26)(b),

            C.R.S. 2016.

                            b.    Application

¶ 22   T.D. asserts that the following facts in the record raised a

  triable issue of fact that she was mentally incompetent:

          She became dependent on drugs and alcohol in high

            school and remained dependent until 2012. She “lost

            jobs due to [her] addiction.”

          She has “serious mental disabilities” and “PTSD [post-

            traumatic stress disorder] and other psychological

            disorders, eating disorders, self-mutilation, depression,

            substance abuse, and a cycle of abusive relationships.”

          She “gave [her] son up to the guardianship of [her]

            mother and [defendant] because of [her] addiction.”

          Her ability to care for herself has been “disrupted,” as

            well as her learning, concentration, thought, work, and

            her ability to perform “other important daily tasks.”

          She “attempted suicide and was committed.”

          Her “psychological issues remain . . . a difficult hurdle.”




                                    10
¶ 23   While the trial court could consider some of these facts, it

  could not consider others because they appeared in unsworn

  reports, orders, or letters. See McDaniels v. Laub, 186 P.3d 86, 87

  (Colo. App. 2008)(“Unsworn expert witness reports are not

  admissible to support or oppose a motion for summary judgment.”);

  see also Cody Park Prop. Owners’ Ass’n, Inc. v. Harder, 251 P.3d 1,

  4 (Colo. App. 2009)(same). For example, we found some of the facts

  upon which T.D. relies on appeal in an unsworn report from a

  licensed clinical psychologist, some in an unsworn “Mental Residual

  Functional Capacity Statement,” some in a report from a doctor

  who worked at the Denver Health Medical Center, and some

  references to medical reports, without any indication that they

  appeared in sworn documents, in an order from a federal

  administrative law judge who adjudicated T.D.’s Social Security

  disability claim in 2014. (And, as we discuss in more detail below,

  the focus of the administrative law judge’s order was on a period

  beginning in late December 2012. The order’s descriptions of

  diagnoses therefore have little factual connection to the period

  between 2005 and 2011 when the statute of limitations was

  running.)


                                    11
¶ 24   The only sworn document in the record to which T.D. refers is

  her own affidavit. In it, she stated that the sexual abuse that

  defendant allegedly inflicted on her caused her “to be dependent on

  drugs and alcohol” and caused “a number of serious mental

  disabilities.” She alleged that the disabilities “remain a difficult

  hurdle [in her] day to day life to this day” and that she has not

  “overcome” them. She added that her addictions and her “severe

  mental disabilities” “prevented [her] from comprehending what

  [defendant] had done to [her], the full extent of the ways he had

  injured [her], the severity of such injuries, and the likely expected

  duration of such injuries.” And, her addiction and her “severe

  mental disabilities” “prevented [her] from psychologically and

  emotionally acknowledging the harm resulting from the abuse [she

  had] sustained.”

¶ 25   Beginning with “mentally ill,” none of the facts set out above

  that we can consider — meaning the facts that appear in T.D.’s

  affidavit and not the facts that appear in the unsworn documents —

  suggest that T.D. suffered from a substantial disorder of her

  cognitive, volitional, or emotional processes that grossly impaired

  her judgment or her capacity to recognize reality or control her


                                     12
  behavior. See § 27-10-102(7), C.R.S. 2005 (defining “mentally ill”).

  The record does not explain whether any of the factors in T.D.’s

  affidavit rose to the level of a substantial disorder, or how such a

  disorder grossly impaired her judgment, or grossly impaired her

  capacity to recognize reality, or grossly impaired her capacity to

  control her behavior. So the record did not raise a disputed fact

  that she was mentally ill.

¶ 26   Her suicide attempt could raise an issue of fact that she was

  in danger of serious harm, one of the definitions of “gravely

  disabled.” See § 27-10-102(5)(a), C.R.S. 2005. But this attempt

  occurred in 2012, after the six-year statute of limitations would

  have already run. See § 13-80-103.7(1), C.R.S. 2016.

¶ 27   The record does not otherwise suggest that T.D. was in danger

  of serious harm when the statute of limitations was running. And,

  although she alleged that her ability to care for herself was

  “disrupted,” she did not allege how long the disruption lasted, and

  she did not assert that she was unable to provide essential human

  needs for herself. See § 27-10-102(5)(a), C.R.S. 2005. So the

  record did not contain a dispute about whether she was gravely

  disabled.


                                    13
¶ 28   The record does not contain any evidence that T.D. suffered

  from a developmental disability, as defined in section

  27-10.5-102(11)(a), C.R.S. 2013, and section 25.5-10-202(26)(a),

  C.R.S. 2016. There is no indication that she suffered from mental

  retardation or any of the listed “related conditions.” And there is no

  suggestion that a “community-centered board” ever designated her

  as suffering from any of those conditions. § 27-10.5-102(11)(b),

  C.R.S. 2013; § 25.5-10-202(26)(b), C.R.S. 2016.

¶ 29   T.D. points out that the Social Security Administration

  adjudicated her “disabled” beginning on December 18, 2012, which

  could suggest she was a “person under disability.” See

  § 27-10.5-102(11)(b), C.R.S. 2013; § 25.5-10-202(26)(b), C.R.S.

  2016. But, for three reasons, we conclude that this adjudication

  does not bear the weight that T.D. puts on it.

¶ 30   First, recall that T.D.’s claim accrued in August 2005. So,

  even if T.D. had been disabled in December 2012, the statute of

  limitations would still bar her claim because the six-year period ran

  out in 2011.

¶ 31   Second, there is little in the adjudication that pertains to

  T.D.’s medical status before 2012. True enough, the adjudication


                                    14
  stated that T.D.’s medical records showed that she had

  “longstanding symptoms consistent with [post-traumatic stress

  disorder] relating to childhood sexual abuse.” But T.D. had only

  “alleg[ed] disability since December 18, 2012.” Consistent with this

  allegation, the adjudication stated that “the available medical

  record” “reflect[ed] treatment for an increase in mental symptoms”

  “beginning in December 2012.”

¶ 32   Third, the Social Security definitions of “disabled” are different

  from the definitions that we deal with in this case, which we find in

  section 27-10.5-102(11)(a) and (b), C.R.S. 2013, and section

  25.5-10-202(26)(a) and (b), C.R.S. 2016. See 42 U.S.C. § 416(i)(1)

  (2012)(explaining that “disability” under the Social Security statutes

  means an inability to engage in any substantial gainful activity

  because of physical or mental impairment or blindness); 42 U.S.C.

  § 423(d)(1) (2012)(same). For one example, a person could be

  “disabled” under the Social Security statutes without having a

  disability with an impairment similar “to that of a person with

  mental retardation.” § 27-10.5-102(11)(a), C.R.S. 2013;

  25.5-10-202(26)(a), C.R.S. 2016.




                                     15
¶ 33   Given all this, we conclude that the record did not contain any

  disputed facts about whether T.D. was mentally incompetent under

  section 13-80-103.7(3.5)(a), C.R.S. 2016, at any point during the six

  years during which the statute of limitations ran.

                3.    “[U]nder [O]ther [L]egal [D]isability”

                                 a.    Law

¶ 34   Section 13-80-103.7(3.5)(a) does not define “under other legal

  disability.” Colorado cases have not defined this phrase in any

  statutory context. See Broyles v. Fort Lyon Canal Co., 695 P.2d
1136, 1143 n.7 (Colo. 1985)(“It is not clear exactly what is

  encompassed within the term ‘other legal disability.’”). So

  determining whether the record contained any disputed facts on

  whether T.D. was “under other legal disability” requires us to

  construe the statute.

¶ 35   A court’s task when construing statutes is to “give effect to the

  intent of the General Assembly.” Grant v. People, 48 P.3d 543, 546

  (Colo. 2002)(citation omitted). The first stop on this path is to

  examine the plain language of the statute. See id. “Because we do

  not presume that the legislature used language idly, ‘we give effect




                                      16
  to every word and render none superfluous.’” People v. Iversen,

  2013 COA 40, ¶ 21 (citations omitted).

¶ 36   When a statute does not define a phrase, but the words at

  issue are commonly used, “we may refer to dictionary definitions in

  determining the plain and ordinary meaning of the word[s].”

  Friends of the Black Forest Pres. Plan, Inc. v. Bd. of Cty. Comm’rs,

  2016 COA 54, ¶ 47 n.7 (citation omitted). Because words often

  have several meanings or nuanced meanings, “the precise meaning

  actually intended by an undefined term often must be determined

  by reference to other considerations, like the context in which it is

  used.” People v. Opana, 2017 CO 56, ¶ 12.

¶ 37   “Where the language is clear, it is not necessary to resort to

  other tools of statutory construction.” Goodman v. Heritage

  Builders, Inc., 2017 CO 13, ¶ 7.

¶ 38   We interpret statutes de novo. Iversen, ¶ 21.

                             b.   Application

¶ 39   One legal dictionary has defined “legal disability” this way:

             Incapacity to contract; infancy; unsoundness
             of mind. . . . Any condition which renders a
             person unable to act for himself or bind
             himself so that the law will not regard his acts
             as void or voidable.


                                     17
             A disability which may relate to the power to
             contract or to bring suits, and which may arise
             out of want of sufficient understanding, as
             idiocy, lunacy, or want of freedom of will, as in
             the case of married women and persons under
             duress; or out of the policy of the law, as
             alienage when the alien is the enemy,
             outlawry, attainder, praemunire, and the
             like. . . .

  Ballentine’s Legal Dictionary 718-19 (3d ed. 1969). (We turned to

  Ballentine’s Legal Dictionary because Black’s Law Dictionary does

  not define the term.)

¶ 40   Given that “legal disability” has several plain meanings, then,

  our next duty is to determine which plain meaning applies here. To

  accomplish this task, we “reference . . . other considerations, like

  the context in which [legal disability] is used.” Opana, ¶ 12.

¶ 41   The context of “legal disability” within section

  13-80-103.7(3.5)(a) suggests that the phrase does not mean

  “infancy” or “unsoundness of mind.” See Ballentine’s Legal

  Dictionary at 718. Section 13-80-103.7(3.5)(a) explains that a

  person is under a disability if she is “a minor,” “a person who has

  been declared mentally incompetent,” a “person under other legal

  disability,” or a person in a “special relationship” with the

  perpetrator who is “psychologically or emotionally unable to


                                     18
  acknowledge the assault or offense and the resulting harm.”

  § 13-80-103.7(3.5)(a).

¶ 42   So defining “legal disability” as either “infancy” or

  “unsoundness of mind” would mean that “legal disability” would

  overlap with two other statutory components: that a plaintiff is a

  “minor” and that a plaintiff is “mentally incompetent.” We cannot

  construe the statute this way because we must avoid interpreting

  statutes in a manner that renders parts of them superfluous. Ryan

  Ranch Cmty. Ass’n, Inc. v. Kelley, 2016 CO 65, ¶ 43.

¶ 43   The context of the statute does not suggest that “legal

  disability” means an “[i]ncapacity to contract” or “[a] disability

  which may relate to the power to contract.” Ballentine’s Legal

  Dictionary at 718-19. The purpose of section 13-80-103.7(3.5)(a) is

  to set out reasons to toll a statute of limitations, and a barrier to

  forming contracts does not, on its own, hinder someone from filing

  a timely lawsuit. Cf. Broyles, 695 P.2d at 1143 n.7; see also City &

  Cty. of Denver Sch. Dist. No. 1 v. Denver Classroom Teachers Ass’n,

  2017 CO 30, ¶ 12 (noting that we should avoid constructions that

  lead to illogical or absurd results).




                                     19
¶ 44   But one of the dictionary definitions of “legal disability”

  comports with the context of section 13-80-103.7(3.5)(a): “A

  disability which may relate to the power . . . to bring suits . . . out of

  policy of the law.” Ballentine’s Legal Dictionary at 719 (noting that

  “alienage when the alien is an enemy” or “outlawry” are examples of

  such a disability). “The disability is something pertaining to the

  person of the party — a personal incapacity — and not to the cause

  of action or his relation to it.” Terre Haute, I. & E. Traction Co. v.

  Reeves, 108 N.E. 275, 277 (Ind. Ct. App. 1915)(quoting Meeks v.

  Bassault, 16 F. Cas. 1314, 1317 (D.C. Cal. 1874)). Although the

  person has a “present right of action,” there is also a “want of

  capacity to sue.” Id. (quoting Meeks, 16 F. Cas. at 1317).

¶ 45   (Examples of legal disability could arise out of public policy.

  Courts in other states have defined the phrase “policy of the law” to

  be synonymous with “public policy.” See Fuller v. TLC Prop. Mgmt.,

  LLC, 402 S.W.3d 101, 110 n.2 (Mo. Ct. App. 2013)(Rahmeyer, J.,

  concurring); Siloam Springs Hotel, LLC v. Century Sur. Co., 392 P.3d
262, 267 (Okla. 2017). “Policy of the law,” as synonymous with

  “public policy,” is “expressed by the manifest will of the state which

  may be found in the Constitution, statutory provisions, and judicial


                                     20
  records.” Oliver v. Omnicare, Inc., 103 P.3d 626, 628 (Okla. Civ.

  App. 2004). To be sure, changes in public policy have also

  eliminated certain disabilities, such as the now-discredited

  disability imposed on married women because the law presumed

  them to lack “freedom of will.” See Meeks, 16 F. Cas. at 1317, aff’d

  sub nom. Meeks v. Olpherts, 100 U.S. 564 (1880).)

¶ 46   A person who lacks the power to bring a lawsuit based on a

  “policy of the law” would be hindered from filing a timely lawsuit.

  So this plain language definition gives “sensible effect” to the tolling

  statute’s parts. People v. Henley, 2017 COA 76, ¶ 19 (citation

  omitted); see Assoc. Gov’ts of Nw. Colo. v. Colo. Pub. Utils. Comm’n,

  2012 CO 28, ¶ 35 (noting that, when construing statutes, the court

  should give effect to each word).

¶ 47   For these reasons, we conclude that “legal disability” under

  section 13-80-103.7(3.5)(a) denotes an inability to bring a lawsuit,

  based on some recognized policy of the law.

¶ 48   No facts in the record indicate that T.D. lacked the power to

  timely bring her suit based on some legal rule or policy. We

  therefore conclude that the record lacked any factual dispute that

  T.D. had a “legal disability” under section 13-80-103.7(3.5)(a). See,


                                      21
  e.g., Broyles, 695 P.2d at 1143 n.7 (“It is certain . . . that the record

  discloses no legal disability that prevented Broyles from filing a

  timely application for diligence findings.”).

    4.    “[I]n a [S]pecial [R]elationship with the [P]erpetrator of the
      [A]ssault” and “[P]sychologically or [E]motionally [U]nable to
  [A]cknowledge the [A]ssault or [O]ffense and the [R]esulting [H]arm”

¶ 49   Finally, we assess whether the record raised a genuine issue of

  fact about whether T.D. (1) had a special relationship with

  defendant; and was therefore (2) unable, because of psychological

  or emotional reasons, to acknowledge the assaults or offenses and

  the resulting harm. See § 13-80-103.7(3.5)(a); see also Sandoval v.

  Archdiocese of Denver, 8 P.3d 598, 600 (Colo. App. 2000)(explaining

  that a victim can be disabled based on “a suppressed memory

  caused by the psychological and emotional trauma of a sexual

  assault by someone with whom the victim had a special

  relationship,” so the statute allows victims to bring lawsuits within

  six years of when “their memory surfaced”).

¶ 50   A familial relationship can constitute a “special relationship.”

  See § 13-80-103.7(3.5)(a). Accordingly, we agree with T.D. that the

  record raised the inference that she and defendant had a “special

  relationship” until 2015, when her mother and defendant divorced.


                                     22
¶ 51   But the analytical problem with T.D.’s contention lies in the

  second prong of the definition for “person under disability”: that

  T.D. was “psychologically or emotionally unable to acknowledge the

  assault or offense and the resulting harm.” Id. The record

  indicates that she had disclosed the abuse several times.

¶ 52   In her response to defendant’s summary judgment motion, she

  stated that she had “reported the sexual abuse to her school” when

  she was thirteen years old. Her mother was aware of her report

  because her mother “instructed her to change her testimony.”

¶ 53   She also disclosed the abuse to doctors in 2005, and she

  agreed in her deposition that she had “acknowledged” the abuse at

  that time. Although she said that she had not “come to terms with

  everything . . . because [she] was a drug addict,” she told doctors

  about the harm that the abuse had caused.

            Q. And you reported to the doctors in these
            reports, which were in August of ’05, that you
            had been sexually assaulted by your
            stepfather, correct? You told them that?

            A.    Yes, sir.

            Q. And you described the harm and what
            the side effects from that was, correct?

            A.    Yes. Yes, sir.


                                    23
  (The deposition itself is not included in the record, but defendant

  included this excerpt in his motion for summary judgment. T.D.

  does not dispute its accuracy.)

¶ 54   Notwithstanding this disclosure in 2005, T.D.’s affidavit

  alleged that her “dependence to drugs and alcohol coupled with

  [her] severe mental disabilities prevented [her] from psychologically

  and emotionally acknowledging the harm resulting from the abuse

  [she] sustained.” But she did not provide any details or support for

  this assertion, and a “conclusory statement made without

  supporting documentation or testimony is insufficient to create an

  issue of material fact.” Suncor Energy (USA), Inc. v. Aspen Petroleum

  Prods., Inc., 178 P.3d 1263, 1269 (Colo. App. 2007). Accordingly,

  we conclude that the record did not establish that that there was a

  triable issue of fact that, after her 2005 disclosure to her doctors,

  T.D. was unable to acknowledge, due to psychological or emotional

  reasons, defendant’s abuse or the harm that it had caused her.

¶ 55   Because the record did not raise disputed facts as to any of

  the definitions of “person under disability,” the statute of limitations

  was not tolled. We conclude that T.D.’s claims were barred when

  the statute finished running in 2011. Defendant was therefore


                                    24
  entitled to judgment as a matter of law, and the record supports the

  trial court’s decision to grant defendant’s summary judgment

  motion. Cf. Sopris Lodging, LLC v. Schofield Excavation, Inc., 2016
COA 158, ¶¶ 18-20 (affirming summary judgment because claims

  were time barred).

¶ 56   The judgment is affirmed.

       JUDGE DAILEY and JUDGE FOX concur.




                                   25